Citation Nr: 9928891	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran's countable income is excessive for 
improved disability pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision rendered in June 1997 by 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which held that the 
veteran's income was excessive for improved disability 
pension purposes. 

In a March 1999 statement, the veteran's representative 
offered contentions regarding a claim by the veteran for 
entitlement to service connection for PTSD.  It is unclear 
whether this communication was intended to be a notice of 
disagreement from a prior denial of this benefit, or whether 
it was intended as a request to reopen a claim based on PTSD.  
This matter is referred to the RO for clarification and any 
indicated action.  


FINDINGS OF FACT

1.  The veteran currently resides with his spouse, and has 
done so since September 1996, if not earlier.  

2.  The veteran's wife contributes to the veteran's support 
by assuming financial responsibility for all household 
expenses, to include gas, electric, telephone, and rent 
payments.  

3.  The veteran's spouse's income in excess of $40,000 
annually is countable in determining the veteran's income for 
improved disability pension purposes.  

4.  The veteran's countable family income exceeds the 
applicable maximum income limitation provided by law.  


CONCLUSION OF LAW

The veteran's countable income is excessive for improved 
disability pension purposes.  38 U.S.C.A. §§ 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.23, 3.60, 3.271, 3.272 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he and his wife are estranged for 
all intents and purposes, and that, therefore, her earnings 
should not be considered as countable income in determining 
his entitlement to improved disability pension benefits.  
Alternatively, he contends that his financial circumstances 
have changed significantly since the VA field examination 
conducted in October 1996, and that, because of this, the 
case should be remanded for additional development regarding 
the veteran's current financial status.  

The Secretary of Veterans Affairs shall pay to each veteran 
of a war who has a dependent spouse, pension at the 
applicable maximum pension rate; this rate will be reduced by 
the amount of the veteran's annual countable income.  See 
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(a).  In this regard, 
payments of any kind from any source shall be counted as 
income during the 12-month period in which received unless 
specifically excluded.  38 C.F.R. § 3.271(a).  In determining 
a veteran's annual income, the annual income of the veteran's 
spouse shall be included unless the veteran and his spouse 
are residing apart and are estranged.  See 38 U.S.C.A. § 
1521(h)(2); 38 C.F.R. § 3.60. 

As a preliminary matter, the Board rejects the veteran's 
contention that remand in this case is necessary to clarify 
his income because of changes that have occurred since the 
October 1996 field examination was conducted.  A subsequent 
VA field examination conducted in March 1998 confirmed the 
veteran's countable income, thereby permitting for a final 
determination on this claim.  

Thus, the sole question for Board consideration is whether, 
as a factual matter, the veteran's countable income exceeds 
the maximum applicable income limitation for improved 
disability pension purposes.  The veteran conceded in October 
1996, that he and his wife share a residence.  He also 
conceded that his wife had earnings of $40,000 annually.  
Finally, the veteran acknowledged that his wife pays all of 
the bills associated with their residency.  This includes, 
gas, electric, and rent/mortgage payments.  In addition to 
the income of the veteran's spouse, the veteran receives 
gross monthly Social Security benefits in excess of $400.  
Thus, the veteran's countable family income is, at a minimum, 
$44,800, before any allowable exclusions.  As pointed out by 
the RO, the maximum annual income limitation for a veteran 
with a spouse for Improved Disability Pension purposes was 
$11,115 as of February 1997.  See 38 U.S.C.A. § 1521.  This 
rate has not increased to any great extent since that time.  
Id.  Since the veteran has not reported any allowable 
exclusions that would reduce the combined countable income of 
him and his spouse to an amount below the applicable maximum 
income limitation, the Board sees no reasonable basis upon 
which to predicate a grant of the benefit sought.  

In reaching the foregoing conclusion, the Board has 
considered the allegations and testimony offered by the 
veteran regarding his estrangement from his spouse despite 
the fact that they share a common residency.  However, 
although the veteran may sleep in the attic, the Board is 
simply not persuaded that the circumstances of the veteran's 
case can reasonably be construed as showing that he and his 
spouse are residing apart and are estranged.  Significantly, 
it appears clear from the veteran's own statements that that 
his spouse pays all of the household bills.  Based on the 
overall evidence, the Board finds that the veteran should be 
viewed as not residing apart and estranged from his spouse, 
and therefore his spouse's salary must be considered in 
determining his countable income for pension purposes.  See 
38 C.F.R. § 3.271.  



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




 

